
	

113 HR 1815 IH: Union Coercion Prevention Act
U.S. House of Representatives
2013-04-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1815
		IN THE HOUSE OF REPRESENTATIVES
		
			April 26, 2013
			Mr. Stockman
			 introduced the following bill; which was referred to the
			 Committee on Education and the
			 Workforce
		
		A BILL
		To protect workers from the corrupt and coercive
		  Card Check system of organizing labor unions.
	
	
		1.Short titleThis Act may be cited as the
			 Union Coercion Prevention
			 Act.
		2.Amendments to the
			 National Labor Relations Act
			(a)Unfair labor
			 practicesSection 8(b)(1) of the National Labor Relations Act (29
			 U.S.C. 158(b)(1)) is amended by inserting interfere with before
			 restrain.
			(b)Representatives
			 and electionsSection 9 of the National Labor Relations Act (29
			 U.S.C. 159) is amended—
				(1)in subsection
			 (a)—
					(A)by striking
			 designated or selected for the purposes of collective bargaining
			 and inserting for the purposes of collective bargaining selected by
			 secret ballot in an election conducted by the Board,; and
					(B)by inserting
			 before the period the following: : Provided further,
			 That, for purposes of determining the majority of the employees in a secret
			 ballot election in a unit, the term majority shall mean the
			 majority of all the employees in the unit, and not the majority of employees
			 voting in the election.
					(c)Fair
			 representation in electionsSection 9 of the National Labor
			 Relations Act (29 U.S.C. 159) is amended—
				(1)in subsection
			 (b), by inserting prior to an election after in each
			 case; and
				(2)in subsection
			 (c)—
					(A)in the flush
			 matter following paragraph (1)(B)—
						(i)by
			 inserting of 14 days in advance after appropriate hearing
			 upon due notice;
						(ii)by
			 inserting , and a review of post-hearing appeals, after
			 the record of such hearing; and
						(iii)by adding at
			 the end the following: No election shall be conducted less than 40
			 calendar days following the filing of an election petition. The employer shall
			 provide the Board a list of employee names and home addresses of all eligible
			 voters within 7 days following the Board's determination of the appropriate
			 unit or following any agreement between the employer and the labor organization
			 regarding the eligible voters.; and
						(B)by adding at the
			 end the following:
						
							(6)(A)No election shall take
				place after the filing of any petition unless and until—
									(i)a hearing is conducted before a
				qualified hearing officer in accordance with due process on any and all
				material, factual issues regarding jurisdiction, statutory coverage,
				appropriate unit, unit inclusion or exclusion, or eligibility of individuals;
				and
									(ii)the issues are resolved by a Regional
				Director, subject to appeal and review, or by the Board.
									(B)No election results shall be final
				and no labor organization shall be certified as the bargaining representative
				of the employees in an appropriate unit unless and until the Board has ruled
				on—
									(i)each pre-election issue not resolved
				before the election; and
									(ii)the Board conducts a hearing in
				accordance with due process and resolves each issue pertaining to the conduct
				or results of the
				election.
									.
					(d)PenaltiesSection
			 10 of the National Labor Relations Act (29 U.S.C. 160) is amended by inserting
			 after the second sentence following the second proviso, the following:
			 Any labor organization found to have interfered with, restrained, or
			 coerced employees in the exercise of their rights under section 7 to form or
			 join a labor organization or to refrain therefrom, including the filing of a
			 decertification petition, shall be liable for wages lost and union dues or fees
			 collected unlawfully, if any, and an additional amount as liquidated damages.
			 Any labor organization found to have interfered with, restrained, or coerced an
			 employee in connection with the filing of a decertification petition shall be
			 prohibited from filing objections to an election held pursuant to such
			 petition..
			
